                               Case 1:20-cv-12117-DJC Document 1-1 Filed 11/25/20 Page 1 of 5

                    .                                             DOCKET NUMBER
                                                                                                                    Trial Court of Massachusetts
       CIVIL ACTION COVER SHEET
                                                                                                                    The Superior Court
PLAINT1FF(S):        Derek Cummings                                                                              COUNTY
                                                                                                                          Essex
ADDRESS:             474 Revere Beach Blvd. Apt. 204

 Revere. MA 02151                                                                     DEFENDANT(S):      Speedway. LLC




ATTORNEY:            John J. Regan. Esquire

ADDRESS.             Dolan & Regan                                                    ADDRESS:           1252 Broadway

7 Essex Green Drive. Suite 4                                                          Saugus, MA 01906

Peabody, MA 01960-2920

BBO:                 544720

                                             TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
           CODE NO.                   TYPE OF ACTION (specify)                TRACK              HAS A JURY CLAIM BEEN MADE?
      B20                     Personal Injury - Slip & Fall                    F                   X YES        NO
                                                                                            _     •              ,           .
   if "Other- please describe:

            Is there a claim under G.L. c. 93A?                                                  Is this a class action under Mass. R. Civ. P. 23?
                 YES              X ..NO                                                              EYES                 X NO
                                                       STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.
                                                                                 TORT CLAIMS
                                                                     (attach additional sheets as necessary)
A. Documented medical expenses to date:
         1. Total hospital expenses
                                                                                                          .                                          $30,963.76
        2. Total doctor expenses                                                                                                            .        g2,221.00
        3. Total chiropractic expenses                                                                                                               $
        4. Total physical therapy expenses                                                                                                           $
        5. Total other expenses (describe below)                                                                                                     $
                                                                                                                                    Subtotal (A):    $43,1 t54 . tb

B. Documented lost wages and compensation to date                                                                                                    $
C. Documented property damages to date                                                                                                               $
D. Reasonably anticipated future medical and hospital expenses                                                                                       $
E. Reasonably anticipated lost wages                                                                                                                 $
F. Other documented items of damages (describe below)                                                                                                $


G. Briefly describe plaintiffs injury, including the nature and extent of injury:
Fractured left arm; back injury; right knee injury.                                              •
                                                                                                                                     TOTAL (A -F):$43,184.76


                                                                       CONTRACT CLAIMS
                                                              (attach additional sheets as necessary)
     This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):
                                                                                                                                       TOTAL: $
                                                                                                           ,..
Signature of Attorney/ Unrepresented Plaintiff: X                                       , 1Z2----------                            Date: 10/6 /Do
RELATED ACTIONS: Please provide the case nu be, case n                              , n county of any related actions pending in the Superior Court.
                                              I      /
                                              f

                                               CERTIFICATION PURSUANT TO SJC RULE 1:18                              .
I hereby certify that I have complied with requirements of Rule 5 of/the Supreme Judicial Court Uniform Rules.on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with informati n abc6t court-connected dispute resolution services sand discuss with them the
advantages and disadvantages of the various metho s o 'dispute resolution.                                    5,,,,

                                                                                                                                                         6 /).0
                                                                             ...•
                                                        /
Signature of Attorney of Record: X                                                                                    Date: 10/
                           Case 1:20-cv-12117-DJC Document 1-1 Filed 11/25/20 Page 2 of 5
                                      CIVIL ACTION COVER SHEET INSTRUCTIONS
                               SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

     AC Actions Involving_the State/Municipality                            ER Eqmitable Remedie5.                                         RP Real Property

    AA1 Contract Action involving Commonwealth,               DO1   Specific Performance of a Contract         (A)          COI   Land Taking                            (F)
         Municipality, MBTA, etc.               (A)           D02   Reach and Apply                            (F)          CO2   Zoning Appeal, G.L. c. 40A             (F)
    AB1 Tortious Action involving Commonwealth,               D03   Injunction                                 (F)          CO3   Dispute Concerning Title               (F)
         Municipality, MBTA, etc.               (A)           D04   Reform/ Cancel Instrument                  (F)          C04   Foreclosure of a Mortgage              (X)
    Ad 1 Real Property Action involving                       D05   Equitable Replevin                         (F)          C05   Condominium Lien & Charges             (X)
         Commonwealth, Municipality, MBTA etc. (A)            006   Contribution or Indemnification            (F)          C99   Other Real Property Action             (F)
    AD1 Equity Action involving Commonwealth,                 D07   Imposition of a Trust                      (A)
         Municipality, MBTA, etc.               (A)           D08   Minority Shareholder's Suit                (A)                   MC Miscellaneous Civil Actions
    AE1 Administrative Action involving                       DO9   Interference in Contractual Relationship   (F)
         Commonwealth, Municipality, MBTA,etc. (A)            D10   Accounting                                 (A)          E18 Foreign Discovery Proceeding             (X)
                                                              D11   Enforcement of Restrictive Covenant        (F)          E97 Prisoner Habeas Corpus                   (X)
             CN_Çontract/Business Cases                       012   Dissolution of a Partnership               (F)          E22 Lottery Assignment, G.L. c. 10, § 28     (X)
                                                              013   Declaratory Judgment, G.L. c. 231A         (A)
    A01 Services, Labor, and Materials              (F)       014   Dissolution of a Corporation               (F)                 AB Abuse/Harassment Prevention
    A02 Goods Sold and Delivered                    (F)       099   Other Equity Action                        (F)
    A03 Commercial Paper                            (F)                                                                     E15 Abuse Prevention Petition, G.L. C. 209A (X)
    A04 Employment Contract                         (F)       PA Civil Actions Involving Incarcerated Party_t               E21 Protection from Harassment, G.L. c. 258E(X)
    A05 Consumer Revolving Credit - M R.C.R 8.1     (F)
    A06 Insurance Contract                          (F)                                                                              AA Administrative Civil Actions
    A08                                             (F)       PA1 Contract Action involving an
        Sale or Lease of Real Estate
                                                                  Incarcerated Party                           (A)
    Al2 Construction Dispute                        (A)                                                                     E02 Appeal from Administrative Agency,
    A14 Interpleader                                          PB1 Tortious Action involving an                                  G.L. c. 30A                              (X)
                                                    (F)           Incarcerated Party                           (A)
    BA1 Governance, Conduct, Internat                                                                                       E03 Certiorari Action, G.L. c. 249, § 4      (X)
                                                              PC1 Real Property Action involving an                         E05 Confirmation of Arbitration Awards       (X)
        Affairs of Entities                         (A)
                                                                  Incarcerated Party                           (F)                                                       (A)
    BA3 Liability of Shareholders, Directors,                                                                               E06 Mass Antitrust Act, G.L. c. 93, § 9
                                                              PD1 Equity Action involving an                                E07 Mass Antitrust Act, G.L. c. 93, § 8      (X)
        Officers, Partners, etc.                    (A)
                                                                  Incarcerated Party                           (F)          E08 Appointment of a Receiver                (X)
    BB1 Shareholder Derivative                      (A)
                                                              PE1 Administrative Action involving an                        E09 Construction Surety Bond, G.L. c. 149,
    BB2 Securities Transactions                     (A)
                                                                  Incarcerated Party                           (F)              §§ 29, 29A                               (A)
    BC1 Mergers, Consolidations, Sales of
        Assets, issuance of Debt, Equity, etc.      (A)                                                                     E10 Summary Process Appeal                   (X)
                                                                                    TR Torts                                Eli Worker's Compensation                    (X)
    BD1 Intellectuel Property                       (A)
    BD2 Proprietary Information or Trade                                                                                    E16 Auto Surcharge Appeal                    (X)
                                                    (A)       B03 Motor Vehicle Negligence - Personal                       E17 Civil Rights Act, G.L. c.12, § 11H       (A)
        Secrets
                                                                  Injury/Property Damage                       (F)          E24 Appeal from District Court
    BG1 Financial Institutions/Funds                (A)
    BH1 Violation of Antitrust or Trade                       B04 Other Negligence - Personal                                   Commitment, G.L. c.123, § 9(b)           (X)
                                                    (A)           Injury/Property Damage                       (F)
                                                                                                                            E25 Pleural Registry (Asbestos cases)
        Regulation Laws
                                                              B05 Products Liability                           (A)
    A99 Other Contract/Business Action - Specify    (F)                                                                     E94 Forfeiture, G.L. c. 265, § 56            (X)
                                                              B06 Malpractice - Medical                        (A)
                                                                                                                            E95 Forfeiture, G.L. c. 94C, § 47            (F)
                                                              B07 Malpractice - Other                          (A)                                                       (X)
                                                                                                                            E99 Other Administrative Action
    • Choose this case type if ANY party is the               608 Wrongful Death - Non -medical                (A)
                                                                                                                            ZO1 Medical Malpractice - Tribunal only,
    Commonwealth, a municipality, the MBTA, or any            B15 Defamation                                   (A)                                                       (F)
                                                                                                                                G.L. c. 231, § 60B
    other governmental entity UNLESS your case is a           B19 Asbestos                                     (A)                                                       (X)
                                                                                                                            Z02 Appeal Bond Denial
    case type listed under Administrative Civil Actions       B20 Personal Injury - Slip & Fall                (F)
    (AA).                                                     B21 Environmental                                (F)                      SO Sex Offender Review
                                                              B22 Employment Discrimination                    (F)
    1-Choose this case type if ANY party is an                BE1 Fraud, Business Torts. etc.                  (A)
                                                                                                                            E12 SDP Commitment, G.L. c. 123A, § 12       (X)
    incarcerated party, UNLESS your case is a case            B99 Other Tortious Action                        (F)
                                                                                                                            E14 SDP Petition, G.L. C. 123A, § 9(b)       (X)
    type listed under Administrative Civil Actions (AA)
    or is a Prisoner Habeas Corpus case (E97).                   RP Summary Process (Real Propeed                                     RC Restricted Civil Actions
                                                              S01 Summary Process - Residential                (X)
                                                                                                                            E19 Sex Offender Registry, G.L. c. 6, § 178M (X)
                                                              S02 Summary Process - Commercial/                             E27 Minor Seeking Consent, G.L. c.112, § 12S(X)
                                                                   •  Non-residential                          (F)

                                                          TRANSFER YOUR SELECTION TO THE FACE SHEET

          EXAMPLE:
          CODE NO.                            TYPE OF ACTION (specify)                   TRACK                       HAS A JURY CLAIM BEEN MADE?
                                                                                                                        YES         fl NO
          B03                     Motor Vehicle Negligence-Personal Injury                     F   .


                                              STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A
DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as to the damages, shall be served with the complaint. A clerk -magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.


                                   A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
                             FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
                                            MAY RESULT IN DISMISSAL OF THIS ACTION.
        Case 1:20-cv-12117-DJC Document 1-1 Filed 11/25/20 Page 3 of 5



                      COMMONWEALTH OF MASSACHUSETTS
ESSEX, SS.                                     SUPERIOR COURT
                                               C.A. NO.


DEREK CUMMINGS,
     Plaintiff,
V.
SPEEDWAY, LLC,
     Defendant.



             PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL

I.    The plaintiff, Derek Cummings ("CUMMINGS") is an adult individual, residing in
      Revere, Massachusetts.

2.    The defendant, Speedway, LLC ("SPEEDWAY") is a foreign limited liability company
      corporation with a principal place of business in Enon, Ohio and a usual place of business
      at 1252 Broadway, Saugus, Essex County, Massachusetts ("the PREMISES").

3.    At all times relevant to this complaint, including on or about December 6, 2019,
      CUMMINGS was a customer and business invitee of SPEEDWAY on the PREMISES.

4.    At all times relevant to this complaint, including on or about December 6, 2019,
      CUMMINGS was in the exercise of all due care for the safety of himself and others.

5.    At all times relevant to this complaint including on or about December 6, 2019,
      SPEEDWAY owned, controlled, operated, managed and was legally responsible for the
      condition of the PREMISES.

6.    At all times relevant to this complaint, including on or about December 6, 2019,
      conditions existed in and on the PREMISES which constituted unreasonable defects,
      hazards and dangers ("the HAZARDS") to SPEEDWAY's customers, employees and the
      public in general.

7.    At all times relevant to this complaint, including on or about December 6, 2019, the
      HAZARDS included but were not limited to untreated accumulations of ice, snow, oil
      and gasoline on the pavement at or near the fuel pumps on the PREMISES.

8.    At all times relevant to this complaint, including on or about December 6, 2019,
      SPEEDWAY negligently created and/or allowed HAZARDS to exist on the PREMISES.

9.    At all times relevant to this complaint, including on or about December 6, 2019,
      SPEEDWAY negligently failed to provide reasonable warning of the HAZARDS to
          Case 1:20-cv-12117-DJC Document 1-1 Filed 11/25/20 Page 4 of 5



       SPEEDWAY's customers, employees and the public in general.

10.    On or about December 6, 2019, while lawfully on the PREMISES, by reason of the
       HAZARDS CUMMINGS was caused to fall and sustain injury.

11.    On or about December 6, 2019, while lawfully on the PREMISES, by reason of
       SPEEDWAY's negligent failure to wam him of the HAZARDS he was caused to fall and
       sustain injury.

12.    As a direct, proximate and foreseeable result of SPEEDWAY's negligence in the said
       accident on December 6, 2019, CUMMINGS suffered, continues to suffer, and will suffer
       in the future, personal injuries causing him to endure continued medical care and
       treatment; emotional and physical pain and suffering; medical expenses; and loss of
       enjoyment of life.

WHEREFORE, the plaintiff, Derek Curtunings demands that that this Court enter judgment in
his favor against the defendant, Speedway, LLC in a sum which fairly and adequately
compensates for the plaintiff s injuries and damages, including costs of this action, a reasonable
attorneys' fee and such other relief as this Court may deem just.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS AND CLAIMS.


                                                     By His Attorney,



                                                       hn J.
                                                      1304# 547i20/
                                                     Dolan Rregan
                                                      Essek Gre4 Drive, Suite 4
                                                     Peabody, MA 01960-2920
                                                     Tel: (978) 538-9500
                                                     dolanandregan@comcast.net




                                                 2
                                      Case 1:20-cv-12117-DJC Document 1-1 Filed 11/25/20 Page 5 of 5
,
                                                                                  • DOCKET NUMBER                                                          Trial Court of MassachUsetts                                                 .
                        CIVIL TRACKING ORDER
                   -         (STANDING ORDER 188)                                 , 2077CV01024-•                                     .                • The Superior Court •                                                  ift
    CASE NAME:                                                                                                                                             •       ,
                                                                                                                                                               ThOmas H. Driscoll, .Jr., Clerk of Courts
          Cummings; Derek vs. Speedway, LIC
                                                                                                                                  .                                                                                ,
    TO:                                                                                                                                                    COURT NAME & AD DRESS
           Speedway, LLC                                                                                            .         .
                                                                                                                                                               Essex County Superior Court - Lawrence
           No addresses available                                                                                                                                                                     .
                                                                                                                                                               43 Appleton Way
           '                 •                                                                      •                                                          Lawrence, MA 01841 •                    .
               .                                             .                                          . )                                                                                         .
                                 .,                  .                                                                                                                   .

                                      •                              TRACKING ORDER - F - Fast Track
                             You are hereby notified that this case is on the track referenced above as per Superior Court Standing
          Order 1-88. The order requires that the various stages of litigation described below must be completed not later
          than the deadlines indicated.
                                                                 •
                             -STAGES OF LITIGATION ,                 •             .                                                           -       '              DEADLINE

                                                                                 .._„
                        .'                                                                                                                     SERVED BY                            FILED BY                   HEARD BY
                                                                                                        •           •
                                                                                                                                              — s
          Service of process made and return filed with the Court                                                                              2 .. "!•, •,- • -:-.' 01/11/2021
                                                                                                                          .               ...", •,,               -.7.1it,,-,                          ,       , , , -mao., .
          Response to the complaint filed (also see MRCP 12)                                                                              .• '., ' -               4.1              02/10/2021

          All motions under MRCP 12, 19, and 20                                                                                                 02/10/2021                          03/12/2021                 04/12/2021
                                                                                        •
          All motions under MRCP 15                                                         •                   .                              '02/10/2021                          03/12/2021                 04/12./2021

          All discovery requests and depositions served and non-expert
                                                                                                                                                08/09/2021
          depositions completed                                                                                                                                                 ilPixiv '   4'       - ,           **        •`--
          All motions under MRCP 56 ,                                                                                                           09/08/2021                          10/08/2021

                                                                                                                                          ,r,g, Vet „•_, ...:
          Final pre-trial conference held and/or firm trial date set                                        '                             64: v ' i.4.,4:01:Ag, ' ' ,., .,.                                    02/07/2022
     .
                                                                                                                    . -                   •        . .,S:4; i'''6'         ' - 's,     - ' ','
     . Case shall be resolved and judgment shall issue by                                                                                   • -               .'-'• , - '.,-, '..4.),Ii. 4. 10/13/2022 .                            •
                                                                                                                     •.                   •,,..:',`A:aA,..,,.7„.,..`, •-:e,' 1 .< 10- ,M1-11.
                                           .                         .
                   .,                       .                                                                                                      .             ..
                                                                                                                                                                       .
                                                         '
                                                                                                                                                                                                           .
                                                                         -                                                                                                                                                              .
         The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a. later time.
         Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service..
    . Thi.s case is ssigile,d,to.Ses'sion-'•!C;•in.law.rence:SuperiorqUA7
                                                                                                                                                   -
     ' \                                                                                                                                                   .               , ..
                                                                                                                                                                                                 •
     DATE ISSUED                          ASSISTANT CLERK                                                                                                                                   PHONE
                                                                                                                                      .                                ,
          10/15/2020                            Stefano J Cornelio                              ,                                                                               .                    (978)242-1900
                                                                                                        ,                 .
                                                                             •
    DateMme Printed: 8045-2020 14:02:32                                                                                                                                                                                 .SCV0261 08/2018
